Citation Nr: 0905307	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-14 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
type II, currently evaluated as 20 percent disabling.

2. Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

3. Entitlement to service connection for diarrhea as 
secondary to service-connected diabetes mellitus, to include 
treatment (medication) for diabetes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel
INTRODUCTION

The veteran served on active duty in the Navy from August 
1963 to February 1975.   He served on the U.S.S. Kishwaukee 
in the waters off the coast of Vietnam from January 1967 to 
April 1967.

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.

In March 2004, the veteran filed a claim for an increased 
rating for his PTSD, along with claims for service connection 
for peripheral neuropathy and left eye retinopathy secondary 
to service-connected diabetes.  He also filed an informal 
claim for total disability based on individual 
unemployability (TDIU) at that time.  The Board notes that 
the March 2004 correspondence does not indicate that the 
veteran wished to file a claim for an increased rating for 
diabetes; however, a notation on the back of this document 
indicates that the RO construed it as such.  In April 2004, 
the veteran filed a claim for an earlier effective date for 
PTSD, as well as a formal claim for TDIU.  In a May 2004 
correspondence, the RO indicated that it was also working on 
a claim for an increased rating for bilateral hearing loss 
and tinnitus.  During a September 2004 telephone 
conversation, the veteran indicated that he would withdraw 
the increased rating claims for PTSD and diabetes if the RO 
granted the TDIU request.

In an October 15, 2004 rating action, the RO denied a rating 
in excess of 20 percent for diabetes mellitus; however, the 
RO included an evaluation for erectile dysfunction, and 
granted special monthly compensation based on loss of use of 
a creative organ.  The RO denied a rating in excess of 50 
percent for PTSD, and granted service connection for 
bilateral peripheral neuropathy, rating each leg 20 percent.  
The RO also granted TDIU, effective from March 9, 2004.  
Accordingly, this matter has been resolved by that decision.  
In correspondence dated October 20, 2004, the veteran stated 
that "in reference to the rating decision of 10/15/04 
granting me 80% and [u]nemployability.  I consider this a 
full grant of my issues under appeal, and withdraw my Notice 
of Disagreement."  The RO apparently determined that by 
submitting the October 2004 correspondence, the veteran had 
withdrawn the neuropathy, retinopathy, hearing loss, 
tinnitus, and earlier effective date claims in addition to 
the diabetes and PTSD claims.  The Board agrees.  The Board 
further notes that the veteran did not file a Notice of 
Disagreement (NOD) until January 2005.  In any event, the NOD 
indicates disagreement with the diabetes and PTSD claims 
only.  The RO provided a Statement of the Case (SOC) in April 
2005 with respect to these two issues.  In May 2005, the 
veteran filed a Form 9 with respect to the diabetes and PTSD 
claims only.  In May 2006, the RO provided a Supplemental 
Statement of the Case (SSOC).  

In June 2006, the veteran filed a claim for service 
connection for diarrhea secondary to medications that he 
takes for his service-connected diabetes.  The RO denied the 
claim in a March 2007 rating decision.  As explained in more 
detail in the remand appended to this decision, the Board 
construes the veteran's March 2007 correspondence as a timely 
NOD with the March 2007 determination.  The record reflects 
that the RO has not issued the requisite SOC with respect to 
this remaining issue pursuant to 38 C.F.R. § 20.200, and 
therefore, the Board must remand this issue for proper 
issuance of an SOC, and to provide the veteran an opportunity 
to perfect an appeal of the issue thereafter by filing a 
timely substantive appeal.  Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).

The increased rating claim for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the veteran 
resulted.

2. The veteran's service-connected diabetes mellitus, type II 
requires insulin, an oral hypoglycemic agent, and a 
restricted diet; the medical evidence does not show that it 
necessitates regulation of activities as defined by the 
applicable rating criteria, nor is it manifested by episodes 
of ketoacidosis or hypoglycemic reactions.


CONCLUSION OF LAW

The criteria for assignment of a disability rating in excess 
of 20 percent for diabetes mellitus, type II have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.119, Diagnostic 
Code 7913 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the veteran under 
the VCAA.

a.  Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide; Sanders v. 
Nicholson, 487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA 
notice requirements); Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (same).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 C.F.R. 
§ 3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354  (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

Further, as recently held by the Court in Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), in terms of an increased 
rating claim, VCAA duties require: (1) that VA inform the 
claimant that to substantiate an increased rating claim, he 
must provide (or ask the Secretary to obtain) medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that the worsening has had on 
the claimant's employment and daily life; (2) that VA will 
determine a disability rating by applying relevant Diagnostic 
Codes, which typically range from zero percent to 100 
percent, based on the nature of the symptoms of the 
disability, severity, duration, and impact upon employment 
and daily life; and (3) that VA apprise the claimant of the 
types of medical and lay evidence that he may offer (or ask 
the Secretary to obtain) to support an increased rating 
claim, such as, competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id.  
In addition, the Vazquez Court noted that if the Diagnostic 
Code under which the claimant had been rated contains 
criteria for a higher disability rating that he could not 
satisfy by demonstrating merely a noticeable worsening and 
accompanying impact on employment and daily life, but could 
only demonstrate such worsening by providing certain test 
results or specific measurements, VA must provide at least 
general notice of this requirement.  Id.

The May and September 2004 letters from the RO satisfy most 
of these mandates.  These letters informed the veteran about 
the type of evidence needed to support his increased rating 
claim.  These letters clearly disclosed VA's duty to obtain 
certain evidence for the veteran, such as medical records, 
employment records and records held by any Federal agency, 
provided the veteran gave consent and supplied enough 
information to enable their attainment.  They made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  These letters additionally 
apprised the veteran that VA would schedule a medical 
examination or obtain a medical opinion for him if the RO 
determined such to be necessary to make a decision on the 
claim.  Although not required to do so, the RO also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession.  See 73 
Fed. Reg. 23353, 23354 (Apr. 30, 2008) (providing that for 
"applications for benefits pending before VA on or filed 
after" May 30, 2008, as here, 38 C.F.R. 
§ 3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim").  

According to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), proper VCAA notice must "precede an initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  Here, the May and September 
2004 VCAA notice was furnished to the veteran and his 
representative prior to the October 2004 RO decision that is 
the subject of this appeal.  
 
The RO did not provide notice of the Dingess requirements to 
the veteran.  The Board is cognizant of recent Federal 
Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the earlier 
holding of the Veterans Court in Sanders that an appellant 
before the Veterans Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  See also Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

The Board finds that the presumption of prejudice raised by 
the failure to provide notice of the Dingess requirements is 
rebutted.  As will be explained below in greater detail, the 
preponderance of the evidence is against the veteran's claim; 
thus, any question as to the appropriate disability rating or 
effective date to be assigned is moot.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Significantly, the evidence does not show, nor does the 
veteran contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in  
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006); Dunlap v. Nicholson, 21 Vet App 112 (2007).

In this case, the Board finds that the VCAA letter of record 
does not contain the level of specificity set forth in 
Vazquez-Flores.  The presumed error raised by such defect, 
however, is rebutted because of evidence of actual knowledge 
on the part of the veteran, and other documentation in the 
claims file reflecting such notification shows that that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

The Board notes at the outset that neither letter supplied 
all of the relevant rating criteria.  However, as the medical 
evidence clearly shows that treatment for the veteran's 
diabetes includes daily insulin and a restricted diet, the 
only additional criterion needed for the next highest rating 
of 40 percent under 38 C.F.R. § 4.119, Diagnostic Code 7913 
is regulation of activities.  The veteran's statements 
indicate that he is familiar with the criteria necessary to 
substantiate his claim for a higher rating.  See January 2005 
NOD (where veteran claims that he has two out of three of the 
requirements for a 40 percent rating).  Thus, the second 
element listed above has been met.  The Board also notes that 
the May 2004 letter informed the veteran about the type of 
evidence needed to support his claim, namely, proof that his 
service connected disability was worse than rated.  It 
indicated that such proof could take the form of reports and 
statements from doctors, laboratories and mental health 
clinics, in addition to personal statements.  The Board notes 
that the veteran is retired.  Furthermore, the veteran's 
statements discuss how diabetes affects his daily life.  See 
January 2005 NOD (where veteran claims that he closely 
monitors his diet,  cannot walk far, and wears shoe inserts); 
June 2006 correspondence (where veteran testified that he 
cannot go out to dinner for fear that his blood sugar will go 
of control).  Significantly, the Court noted in Vazquez-
Flores that actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.  See Vazquez, supra, citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Based on 
the March 2004 letter and the demonstration of actual 
knowledge, the Board finds that first and fourth requirements 
of Vazquez-Flores are substantially satisfied.  

Neither letter informed the veteran that when a disability is 
service connected a disability rating is assigned and that, 
depending on the disability involved, VA assigns a rating 
from 0 to 100 percent, and that VA uses a schedule for 
evaluating disabilities.  The Board finds that the veteran is 
not prejudiced by this omission in the adjudication of his 
increased rating claim.  In this regard, during the course of 
this appeal the veteran has been represented at the RO and 
before the BVA by a Veterans Service Organization (VSO) 
recognized by the VA, specifically the American Legion, and 
the Board presumes that the veteran's representative has a 
comprehensive knowledge of VA laws and regulations, including 
particularly in this case, those contained in Part 4, the 
Schedule for Rating Disabilities, contained in Title 38 of 
the Code of Federal Regulations.  The Board also notes that 
the veteran is service-connected for no less than seven 
disabilities.  Furthermore, the April 2006 SOC notified the 
veteran that a disability rating would be determined by 
applying relevant Diagnostic Codes.  

b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive July 2004 and September 2005 examinations, which were 
thorough in nature.  These examinations and the other 
relevant medical evidence of record are adequate for the 
purpose of deciding this claim.  The Board finds that the 
medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Increased Rating

a. Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913. Under this regulation, a 20 percent 
rating is warranted for diabetes requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet; and a 40 percent rating is warranted for diabetes 
mellitus requiring insulin, restricted diet and regulation of 
activities (emphasis added); a 60 percent rating is warranted 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if evaluated 
separately; and a maximum 100 percent rating is warranted for 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

In addition, Note (1) to Diagnostic Code 7913 provides that 
compensable complications of diabetes are to be rated 
separately unless they are part of the criteria used to 
support a 100 percent rating under this Code.  Noncompensable  
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  Note (2) provides that, when 
diabetes mellitus has been conclusively diagnosed, the 
adjudicator is not to request a glucose tolerance test solely 
for rating purposes.  38 C.F.R. § 4.119. 

b. Increased Disability Ratings

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

The Court held in Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007), that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The Court 
recognized that if VA's adjudication of an increased rating 
claim is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart, supra.  

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

Service connection for diabetes mellitus, type II, was 
granted by a December 2003 RO decision on the basis of 
presumptive exposure to herbicide agents in the Republic of 
Vietnam.  The RO assigned a 20 percent rating based on the 
fact that the veteran took oral hypoglycemic medications and 
was on a restricted diet.  The RO initiated this claim for an 
increased rating in March 2004.  The veteran contends, in 
essence, that his diabetes is more disabling than currently 
evaluated.

a. Factual Background

VA Treatment Records

A September 2002 VA treatment record shows that the veteran 
was having problems with hypo and hyperglycemia while working 
on a ship as a merchant marine.

January 2003 VA treatment records indicate that the veteran 
was diagnosed with diabetes in 1992 and had been on oral 
medication, either metformin or glyburide, since that time.  
Treatment records from September 2002 to November 2004 
indicate that the veteran's diabetes was controlled with 
metformin and/or glyburide.  In January 2003, the veteran 
reported that he walked five to six miles "a couple of times 
per week."  A March 2004 nutrition clinic record indicates 
that the veteran was obese.  The clinician noted that the 
goal was a 1-4 pound weight loss per month.

A January 2005 treatment note indicates that the veteran's 
diabetes was under "reasonable control."  The clinician 
advised watching portion size.

August 2005 VA treatment notes show that the veteran was 
having difficulty controlling his blood glucose levels.  The 
clinician indicated that "[i]n the event blood glucoses are 
not sufficiently lowered by oral agents, will have [the 
veteran] attend diabetes education for insulin instruction 
tomorrow and have him keep a vial of NPH and regular insulin 
at home so that use can be instituted immediately if 
required."

A January 2007 VA treatment note indicates that the veteran's 
diabetes was under good control with insulin and oral 
medications, and that he had no functional impairments 
related to diabetes.

July 2004 VA Examination 

The veteran received a comprehensive VA examination in July 
2004.  It is not clear whether the examiner reviewed the 
claims file.  The veteran informed the examiner that he had 
been diagnosed with diabetes in 1992.  He indicated that he 
took metformin 2000 mg per day and occasionally took 
glyburide when his blood sugar was elevated.  He stated that 
he watched his diet closely.  The diagnosis was diabetes 
mellitus type 2, on metformin, with "fairly good results."  

September 2005 VA Examination

The veteran underwent another VA examination in September 
2005.  The clinician reviewed the claims file and noted that 
the veteran had been on insulin since August 2005.  He used 
one shot of insulin in the morning and two shots in the 
evening.  He was not on a sliding scale.  The veteran denied 
any significant episodes of hypoglycemia, and denied any 
hospitalizations related to diabetes.  He indicated that he 
was still following a restricted diet.  The veteran reported 
that his activities had been limited recently due to an 
unrelated surgery.  However, the clinician stated that 
"since starting on the insulin injections he is increasing 
his activity level and with hunting season coming up he is 
planning on hunting on a regular basis with hikes five to six 
miles at a time."  Upon physical examination, the clinician 
observed 1+ lower extremity edema in both extremities.  The 
clinician diagnosed diabetes mellitus.  He noted that the 
veteran had "recently started on insulin twice a day for 
worsening control of his diabetes most likely related to his 
significant decrease in activity."  Regarding the edema, he 
opined that it was "not at least as likely as not" related 
to the veteran's diabetes.

Statements by the Veteran

In an April 2004 correspondence, the veteran stated that 
despite being on a restricted diet since the onset of 
diabetes in 1992, he had been unable to lose weight and was 
"making recommended changes to correct this."

In the January 2005 NOD, the veteran claimed that he was 
entitled to a higher disability rating because his diet and 
activities were restricted.  He stated that "in years past I 
could walk five miles at any given time and now I am lucky to 
walk a hundred yards before having to set [sic] and rest my 
hurting feet and legs."  The veteran further stated that he 
wore special shoes and comfort inserts.  A May 2005 
correspondence confirmed that the veteran had a difficult 
time walking despite wearing custom fitted shoes.

In a June 2006 correspondence, the veteran reported that his 
blood sugar was not under good control and that his VA 
physician was "constantly increasing the dosage and we don't 
know where it will level off."




b. Discussion

The record indicates that the veteran takes an oral 
hypoglycemic agent, daily insulin, and is on a restricted 
diet, which is consistent with his current 20 percent rating.  
While his medications have been increased because of apparent 
intermittent poor control of his blood sugar, there is no 
indication in the record that the veteran has had a physician 
or other health care provider state that his diabetes 
requires regulation of his activities, which is defined by VA 
as an avoidance of strenuous occupational and recreational 
activities.  (Emphasis added.)  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  On the contrary, the veteran has been 
advised to increase his exercise in an effort to lose weight.  
In addition, the Board notes that the September 2005 examiner 
seemed to approve of the veteran's plan to increase his 
physical activity.  Based on this, the veteran does not meet 
the criteria for the next highest rating (40 percent).  

The Board further notes that the evidence of record does not 
show that the veteran has experienced episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization or twice a month visits to a diabetic care 
provider (in addition to complications that would not be 
compensable if separately evaluated), which would warrant a 
60 percent evaluation (emphasis added), or episodes of 
ketoacidosis or  hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength  or complications that would be 
compensable if separately evaluated, which would warrant a 
100 percent rating.    

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for diabetes mellitus.  As the  
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply to the instant 
case.  38 U.S.C.A. § 5107(b); see also, e.g., Ortiz v.  
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the  
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

A rating in excess of 20 percent for diabetes mellitus, type 
II is denied.


REMAND

The veteran contends that his PTSD is more disabling than 
currently evaluated.  In his March 2004 claim he asserted 
that his psychiatric disorder warranted a 70 percent rating.  
Prior to adjudication of the issue on the merits, the Board 
finds that additional development is required.  The pertinent 
evidence is summarized below.   

An April 2003 correspondence from P.S.O. (initials used to 
protect privacy), PhD, indicates that the veteran was seeing 
an intern in that office for 22 sessions.  The veteran 
complained of depression, irritability, and lethargy.  He 
reported intrusive thoughts on a daily basis and nightmares 
with night sweats 2-3 times per week.  He also described 
symptoms of hypervigilence.  The veteran indicated that he 
had a marked loss of interest in activities.   He reported 
estrangement from others.  He also reported extreme conflict 
with his wife, who had moved back in with him three years 
earlier after a 10 year separation.  

The doctor observed that the veteran showed some tension and 
depression at times.  His mood was slightly depressed.  The 
doctor noted emotional numbing in the form of avoidance of 
thoughts and feelings.  The veteran was oriented times three 
and showed no sign of a thought disorder, and his memory was 
intact.  His affect was in keeping with the content of his 
speech.  The doctor diagnosed chronic PTSD and major 
depressive disorder, recurrent and moderate.  He assigned a 
Global Assessment of Functioning (GAF) score of 46.  He 
determined that the veteran's ability to maintain affective 
and favorable relationships with people was substantially 
impaired.

In his March 2004 claim, the veteran stated that "as 
reported by [Dr. P.S.O.] I do suffer from all of the symptoms 
under the 70% rating."

A March 2004 VA treatment record indicates that the veteran 
was seeing K.J.M., PhD, a contract fee provider, for 
treatment of his PTSD.

An April 2004 initial treatment note from Dr. K.J.M. 
indicates that the veteran was depressed, to include 
irritable mood, lethargy, and anhedonia.  He reported sleep 
disturbances and nightmares.  The veteran related that he was 
retired due to a back injury.  The doctor observed that the 
veteran had a constricted range of affect.  There was no 
thought disorder or suicidal or homicidal ideations.  The 
doctor diagnosed PTSD and major depressive disorder, 
moderate, and assigned a Global Assessment of Functioning 
(GAF) score of 50.

The veteran underwent a VA initial psychiatric assessment in 
July 2004.  He complained of inability to sleep, due to 
constant recurrent nightmares about incidents that had 
happened in Vietnam, accompanied by night sweats.  He also 
reported occasional intrusive thoughts and a history of rage 
reactions.  The veteran indicated that he had tried 
psychiatric medications in the past but found that they did 
not work and was no longer taking any medication.  The 
clinician noted that there were no problems with 
hypervigilence or hyperarousal.  It was also noted that the 
veteran had "reasonable friends" and that he enjoyed 
playing music.   

The examiner observed no impairment in communication or 
thought content or process.  The veteran's mood was noted to 
be generally anxious, but there were no symptoms of 
depression.  The veteran's abstract reasoning, concentration, 
and short- and long-term memory were within normal limits.  
The clinician diagnosed PTSD and assigned a GAF score of 60.

In the January 2005 NOD, the veteran stated "I don't know 
where this VA examiner came up with an estimated (GAF) of 60 
because the day I was seen by him I was in such a state of 
anxiety and so disoriented at the time of my appointment, he 
even aske[d] me, 'Can you get home ok?'"  The veteran also 
referred to Dr. K.J.M. as "my doctor of record in this 
case" and indicated that he had been seeing him for several 
years.

The veteran also underwent a VA examination in May 2006 with 
the same doctor that performed the July 2004 PTSD evaluation.  
PTSD symptoms included nightmares, intrusive memories, and 
chronic irritability.  He indicated that he lived a guarded 
lifestyle in order to prevent flashbacks.  He denied symptoms 
of hypervigilence or other symptoms of physiological 
hyperarousal.  The veteran was able to socialize with friends 
and reported that his PTSD symptoms were "relatively 
stable."  He reported a history of depression after 
separating from his wife several years prior, but denied any 
symptoms of current depression.  He described his mood as 
angry.  He also reported that he worked as a carpenter until 
2 years prior, and that he was a productive worker and got 
along with others.  The veteran indicated that he had been in 
fee basis outpatient treatment with Drs. P.S.O and K.J.M. for 
more than four years.

The doctor noted no impairment in thought content or process.  
His mood and affect were congruent and within normal limits.  
No problems were noted with abstract reasoning or long-term 
memory.  However, the veteran noted some increased problems 
with concentration and short-term memory, which he attributed 
to his medical problems.  The diagnosis included PTSD with a 
history of secondary depression.  The doctor assigned a GAF 
score of 58 and opined that the veteran's PTSD symptoms 
"appeared to have remained relatively stable and unchanged 
since his last evaluation."  

In a correspondence received June 2006, the veteran made the 
following statement:

Although things that happened in the war don't 
upset me like days of old it's because I don't go 
places or do things that would allow me to become 
the way I was, but let me remind you my original 
evaluation had my GAF at 46 and if it has improved 
it's because you pay [Dr. K.J.M.] on a monthly 
basis to be available to share my problems.

Post-traumatic stress disorder is rated under Diagnostic 
Code 9411 and is evaluated under the General Rating 
Formula for Mental Disorders found at 38 C.F.R. § 4.130.  
The Rating Formula for the 70 percent and 100 percent 
ratings read as follows:

100% Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships. 

                                                      
Analysis

Following a review of the record, the Board notes at the 
outset that the AMC/RO must provide the veteran with notice 
regarding his increased rating claim consistent with the VA's 
notice obligations in increased rating claims as provided by 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  This would 
include advising the veteran that he may provide evidence of 
the effects of the disability at issue on the ordinary 
conditions of daily life as well as the specific schedular 
criteria applied to the rating of his PTSD under the 
applicable criteria found in 38 C.F.R. § 4.130. 

It is also apparent that there are additional recent 
psychiatric treatment records that have not been obtained.  
The veteran's statements indicate that he has received on-
going treatment from two contract-fee providers.  However, 
the claims file contains only two documents from these 
doctors.  Such relevant medical evidence must be secured and 
associated with the claims file.  38 C.F.R. § 3.159(c)(1).

The Board also finds that, as the veteran has contended 
that his PTSD has increased in severity since his last 
psychiatric examination, he should be afforded a more 
current evaluation.  See 38 C.F.R.  § 3.327; Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter.  See 
38  U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. 
    § 3.159. 

The notification letter should inform 
the veteran of the evidence needed to 
substantiate the underlying claim.  
Specifically, the letter should: (a) 
inform the veteran about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefits sought; (b) 
inform the veteran about the 
information and evidence that VA will 
seek to provide; and (c) inform the 
veteran about the information and 
evidence the veteran is expected to 
provide.  

Further, the AMC/RO should provide the 
veteran with VCAA notice under 38  
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability 
rating and an  effective date for the 
benefits sought as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The AMC/RO should also provide proper 
VCAA notice with respect to an 
increased rating claim that includes: 
(1) notification that the claimant 
must provide (or ask the Secretary to 
obtain), medical or lay evidence 
demonstrating a worsening or increase 
in severity of his PTSD and the effect 
that worsening has on the claimant's 
employment and daily life; (2) 
notification of the criteria for 
assigning 50 percent, 70 percent and 
100 percent ratings for PTSD found in 
38 C.F.R. § 4.130; (3) notification 
that if an increase in disability is 
found, a disability rating will be 
determined by applying Diagnostic Code 
9411, which provides for 70 and 100 
percent ratings, based on the nature 
of the symptoms of PTSD, their 
severity and duration, and their 
impact upon employment and daily life; 
and (4) notification of the types of 
medical and lay evidence that the 
claimant may submit (or ask the 
Secretary to obtain) that are relevant 
to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer 
statements, job application 
rejections, and any other evidence 
showing an increase in the disability 
or exceptional circumstances relating 
to the disability, as outlined by the 
Court in Vasquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

2. Take the necessary steps to obtain 
any records from January 2002 by Dr. 
K.J.M. and P.S.O. and associate them 
with the claims file.  All attempts to 
procure records should be documented 
in the file.  If these records cannot 
be obtained, a notation to that effect 
should be inserted in the file.  All 
efforts to obtain these records, 
including follow-up requests, if 
appropriate, should be fully 
documented.  

3.The AMC/RO should afford the veteran 
a comprehensive psychiatric 
examination for the purpose of 
determining the current severity of 
his PTSD.  The claims file should be 
sent to the examiner and the examiner 
should review the relevant evidence in 
the claims file.  Any tests deemed 
necessary should be accomplished.  The 
psychiatrist must assign a GAF score 
for the veteran's PTSD.

4. Thereafter, the veteran's claim for 
a rating in excess of 50 percent must 
be adjudicated on the basis of all of 
the evidence of record and all 
governing legal authority.  If the 
rating assigned for PTSD is not 
granted to the veteran's satisfaction, 
he and his representative must be 
provided with a supplemental statement 
of the case, which addresses all 
evidence received after the May 2006 
supplemental statement of the case.  
An appropriate period of time should 
then be allowed  for a response, 
before the record is returned to the 
Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


